DISMISS and Opinion Filed July 10, 2019




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00450-CV

                           ERIC K. GORMLY, Appellant
                                      V.
                   COMMISSION FOR LAWYER DISCIPLINE, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-06149

                                 MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
       Eric K. Gormly appeals from the trial court’s December 18, 2018 judgment.                 We

questioned our jurisdiction over this appeal as it appears the notice of appeal is untimely. We

instructed Gormly to file, by June 17, 2019, a letter brief addressing our concern and cautioned

him that failure to do so may result in dismissal of the appeal without further notice. As of today’s

date, Gormly has not responded.

       When a timely post-judgment motion extending the appellate timetable is filed, a notice of

appeal is due ninety days or, with an extension motion, 105 days after the date the judgment is

signed. See TEX. R. APP. P. 26.1(a); 26.3. Without a timely filed notice of appeal, this Court lacks

jurisdiction. See id. 25.1(b).
       The trial court signed the judgment on December 18, 2018. Gormly filed a timely motion

for new trial on January 17, 2019. Accordingly, the notice of appeal was due on March 18, 2019

or, with an extension motion, April 2, 2019. See id. 26.1(a); 26.3. Gormly filed a notice of appeal

on April 17, 2019, thirty days overdue. Because the notice of appeal is untimely, we dismiss this

appeal and pending motion to extend the time to file the appellate record for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE




190450F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ERIC K. GORMLY, Appellant                         On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00450-CV        V.                      Trial Court Cause No. DC-18-06149.
                                                   Opinion delivered by Chief Justice Burns.
 COMMISSION FOR LAWYER                             Justices Whitehill and Molberg
 DISCIPLINE, Appellee                              participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee COMMISSION FOR LAWYER DISCIPLINE recover its
costs of this appeal from appellant ERIC K. GORMLY.


Judgment entered July 10, 2019




                                             –3–